DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-11 of U.S. Application No. 17/250181 filed on 12/10/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed05/16/2022. Claims 1-11 have been amended. Claims 1-11 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112 (f): Applicant’s amendments with respect to claims 1-11 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (f) to claims 1-11 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-11 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-11 have been withdrawn.


Allowable Subject Matter
Claims 1-11 are allowed over the prior art of record.
As per claim 1-11 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a mobile object control apparatus, comprising: at least one processor configured to decide a degree of relation between a mobile object and a surrounding individual present in a vicinity of the mobile object, wherein the mobile object comprises a housing; and set a travel mode of the mobile object and a process of a representation of a travel direction of the mobile object based on the degree of relation: and control a drive of the mobile object based on the set travel mode, wherein the drive of the mobile object is controlled such that a direction of an orientation of the housing of the mobile object is one of changed or remains unchanged, with a change in the travel direction of the mobile object.
Claims 2-9 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668